Title: From George Washington to Brigadier General Charles Scott, 25 October 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Head Quarters Fredericksbg 25 October 1778
          
          I recd yours of Yesterday inclosing Capt. Walls Report—Be pleased to direct your Spies who go into the City to be very observant of what is doing there—whether the packing up of Goods seems general or only a few people—whether any magazine of Wood or forage is forming and whether they are constructing any works round the City or any where upon the Island. I am of opinion if they intend to hold the town this winter, that they will contract their works to a small compass—If any more Corps embark let them endeavour to find out what they are, whether British, Foreign or Levies. Have you ever heard whether the petition of the Refugees was presented, and if it was, whether they obtained any or what answer?
          When I wrote to you concerning the person confined by Colo. Butler it was upon the information of Colo. Steward Commy Genl of Issues, from whom I understood that the person confined was Mr Wadsworth a relation of the Commy General, and Commissary to your Brigade of light troops. Had he been in that station it certainly would not have been right to have put him into the Provost[.] I do not know the station or duty of a scaleman, I can only say, that it is very difficult to get people of common honesty to undertake the lower duties of the Staff, and except they are guilty of something very 
            
            
            
            criminal, that it is better to report them to their superiors and have them removed, than to enter into a quarrel with them. I have not the Resolve respecting the regulations of the Commissary’s Office.
        